Citation Nr: 1809783	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-24 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbosacral strain.  

2.  Entitlement to a compensable rating for tinea versicolor of the feet, arms, legs, back, neck and abdomen, to include whether reduction from 60 percent to noncompensable, effective August 1, 2013, was proper.  

3.  Entitlement to a compensable rating for neurogenic bladder, to include whether reduction from 60 percent to noncompensable, effective August 1, 2013, was proper.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from February 2000 to February 2005.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In a January 2013 rating decision, the RO denied the claim for an increased rating for lumbosacral strain, while in a May 2013 rating decision, the RO reduced the ratings for both neurogenic bladder and tinea versicolor from 60 percent to noncompensable.  The Veteran has perfected an appeal with these decisions, and maintains that the manifestations of neurogenic bladder and tinea versicolor have increased.  Those claims have been characterized accordingly.  

In June 2017, the Veteran provided testimony before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

I.  Lumbosacral strain

The Veteran's lumbosacral strain is currently assigned a 10 percent rating.  In June 2017, she testified before the undersigned that the disability has increased in severity.  She described being unable to stand and do housework for more than five minutes, and having to sit down when she vacuums due to back pain.  She also reported spasm of the back requiring her to lie down to get relief.  She cannot bend over to touch her toes.  She described back pain and shooting pain into the legs which makes her walk, feel and look like an old woman.  Her legs go numb with sitting.  She reports that she has had significant recent VA treatment for the back at facilities identified as Charles Wilson, Angelina Rehabilitation and Palestine VA.  

In light of the Veteran's credible statements that her disability picture has worsened since her last examination in February 2015, another examination must be afforded to accurately assess her current level of lumbosacral strain.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  On remand, the Veteran should be afforded a new VA examination to address the current severity of disability, to include testing for pain and ranges of motion actively and passively, weight-bearing and non-weight bearing consistent with Correia v. McDonald, 28 Vet. App. 158 (2016) and 38 C.F.R. § 4.59 (2017).  

Also, VA treatment records associated with the claims folder date through August 2016.  The Veteran has identified more recent, relevant VA treatment records.  These should be associated with the claim on remand, consistent with Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

II.  Tinea Versicolor and Neurogenic Bladder

The ratings for both of these disabilities were reduced from 60 percent, effective from October 18, 2008, to noncompensable, effective August 1, 2013.  

In cases such as these where a rating has been in effect for less than 5 years the disability in question has not become stabilized and is likely to improve, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a rating reduction.  38 C.F.R. § 3.344 (c).  Under 38 C.F.R. § 3.344 (c), reexaminations disclosing improvement in a service-connected disability will warrant reduction in rating.  Without regard to whether a rating has been in effect for five years or more, a rating reduction is warranted only where the evidence demonstrates an actual improvement in disability.  See 38 C.F.R. § 4.13.  In other words, the provisions of 38 C.F.R. §§ 4.2 and 4.10 require that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Brown v. Brown, 5 Vet. App. 413, 420 (1993).

As to these claims, further action is necessary prior to Board review.  The Veteran testified at length that the disabilities are not improved, but rather are worse.  She reported that she has undergone treatment at VA facilities for these disabilities since August 2016 that will support her claim.  These records should be associated with the claims on remand consistent with Bell v. Derwinski, 2 Vet. App. at 613.  

She testified that tinea versicolor is not in remission but instead has spread, and now involves most areas on her body.  She is embarrassed to wear flip-flops or show her feet.  She reported that pictures of her skin were taken at a June 2016 VA skin examination.  However, there are only 2 pictures of her face associated with that examination, and the Board cannot determine whether there are other pictures not associated with the record.  It is noted that tinea has been identified as present on the bilateral feet, arms, legs, back, neck and abdomen.  In consideration of the testimony as to worsening, and noting that the most recent examination appears to likely be incomplete, the Veteran should be afforded a new VA examination to address the current severity of disability of the tinea versicolor.  

The Veteran further testified that she needed to urinate two to three times per hour daily and at night.  She testified that she has to keep a portable toilet next to her bed, and has to use a wastebasket to urinate during her job as a truck driver.  Despite this, she reported that she does not wear absorbent pads.  She did, however, comment about buying underwear.  It is unclear what type of underwear the Veteran is referring to by this remark.  She also estimated that she has had one to two bladder infections per year due to the neurogenic bladder.  In consideration of the testimony, and noting that the most recent examination is over five years old, the Veteran should be afforded a new VA examination to address the current severity of disability of the neurogenic bladder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated since August 2016 relevant to these claims, to include but not limited to those from facilities identified as Charles Wilson, Angelina Rehabilitation and Palestine.  If any additional photographs from the June 2016 skin examination exist, they should be obtained.  

2.  Schedule a new VA examination to address the current severity of the Veteran's service-connected lumbosacral strain.  The claims folder should be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examination must comply with the requirements of 38 C.F.R. § 4.59 involving measurements of passive and active range of motion in both weight bearing and non-weight bearing and if possible, with the range of opposite undamaged joint.  The examiner must explain why any of these clinical tests are not appropriate or could not be performed.  A complete rationale for any opinions expressed should be provided.

The examiner should be asked to note whether there is any weakened movement, excess fatigability, incoordination, or pain on use.  If so, the examiner should note whether there are any additional degrees of loss of motion as a result (if it is not feasible to quantify, please explain).

If flare-ups are noted, the examiner should note whether pain during flare-ups additionally limits functional ability.  The examiner should note whether there are any additional degrees of loss of motion due to pain during flare-ups (if it is not feasible to quantify, please explain).

The examiner should also address the effect of the Veteran's lumbar spine disability on her activities of daily living and occupational functioning.

3.  Schedule the Veteran for a new VA examination for tinea versicolor.  The new VA examination should be scheduled during an active phase or outbreak of tinea versicolor and should offer an opinion on the percentage of skin affected by the condition.  If such an examination is not feasible, the examiner should offer an opinion on the percentage of skin affected by the condition during an active phase or outbreak.  The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  A fully articulated medical rationale for any opinion expressed must be set forth.  

The examiner should also address the effect of the Veteran's tinea versicolor on her activities of daily living and occupational functioning.

4.  Schedule the Veteran for a new VA examination to ascertain the severity and manifestations of her neurogenic bladder during period on appeal.

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

The examiner should also address the effect of the Veteran's neurogenic bladder on her activities of daily living and occupational functioning.

5.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and her representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




